DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 10/7/2021 amended claims 16-17 and 29 and cancelled claims 18-27 and 31-32.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Kuysayanagi in view of Braun from the office action mailed 8/11/2021; therefore this rejection is withdrawn.  For the reasons stated below, claims 16-17, 28-30 and 33 are allowed.  
    

Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A) At the beginning of line 1 on page 1 of the specification:    
Please add the phrase, "This application is a 371 of PCT/JP2017/024897, filed 07/07/2017.”     


Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  applicants’ arguments filed 1/7/2021 regarding the Kusayanagi reference are persuasive as the reference teaches adjacent layers and not a second layer that covers a portion of the first layer in the manner recited in claim 16.  For this reason claims 16-17, 28-30 and 33 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771